Citation Nr: 0028671	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel







INTRODUCTION

The veteran had active military service from January 1968 to 
August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO).  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board at the RO.  Although he was notified of the time 
and date of the hearing by mail sent to his last known 
address, he failed to appear in September 2000, and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (1999), when a claimant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will be processed as though the request for a 
hearing had been withdrawn.  Thus, the Board will proceed 
with consideration of this claim.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
medical examination needed to determine whether he is 
entitled to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


CONCLUSION OF LAW

The claim for special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound is denied due to the veteran's failure to report 
for a VA medical examination.  38 C.F.R. § 3.655 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks special monthly pension based on the need 
for regular aid and attendance of another person or due to 
being housebound.  His claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this case, the veteran's assertions that he 
requires regular aid and attendance of another person and is 
housebound as a result of his disabilities are sufficient to 
conclude that his claim is well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

Because his claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  
Consistent with such duty, the RO scheduled the veteran for a 
VA medical examination to be held in December 1999.  However, 
he failed to report for this examination or furnish an 
explanation for his failure to do so.  Although a copy of the 
examination notification letter is not of record, there is no 
indication that such a letter was not sent to the veteran or 
that he failed to receive the notice of the scheduled 
examination.  Thus, it can be presumed that he received 
notice and that VA discharged any and all notice duty it had 
to him.  See Mason v. Brown, 8 Vet. App. 44 (1995); Saylock 
v. Derwinski, 3 Vet. App. 394 (1992); Ashley v. Derwinski, 2 
Vet. App. 306, 309 (1992).  

Under applicable criteria, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1999).

In this case, as set forth above, the veteran failed to 
report for his December 1999 VA medical examination or 
furnish an explanation for his failure to do so.  Moreover, 
since that time, he has not contacted the RO or otherwise 
expressed his willingness to submit for another VA medical 
examination.  In a February 2000 Supplemental Statement of 
the Case, the RO notified the veteran that his claim had been 
denied due to his failure to report for the scheduled VA 
medical examination or provide good cause for his failure to 
do so.  He was advised to contact the RO if he was willing to 
report for a medical examination; he did not respond.  The 
Board finds that this notice is sufficient to invoke 38 
C.F.R. § 3.655 without violating Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It is also noted that the veteran was 
offered the opportunity to submit evidence and argument on 
the question and was offered the opportunity to testify at a 
September 2000 hearing regarding his claim.  As indicated 
above, however, he failed to report for that hearing.  Thus, 
the Board finds that the veteran will not be prejudiced by 
its actions in this case.  Id.  

In view of the foregoing, the Board is precluded from further 
considering his claim for special monthly pension based on 
the need for regular aid and attendance of another person or 
due to being housebound and the appeal must be denied.  
38 C.F.R. § 3.655(b) (1999).  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

